882 So.2d 490 (2004)
Rusum D. PRASAD and Eileen R. Prasad, Petitioner,
v.
Wayne M. TURNER, Respondent.
No. 5D04-1432.
District Court of Appeal of Florida, Fifth District.
September 17, 2004.
Thomas C. Smith of Eubank, Hassell & Moorhead, Daytona Beach, for Petitioners.
Christian A. Lindbaek of Alpizar & Ville, Palm Bay, for Respondent.
SHARP, W., J.
Rusum and Eileen Prasad seek certiorari review of discovery orders which granted their request for a compulsory medical examination of Wayne Turner (the plaintiff in a personal injury case in which the Prasads are defendants) by a designated orthopaedic surgeon, but which denied their request for an additional compulsory medical examination of the plaintiff by a designated neurologist. We deny the petition because it fails to establish irreparable injury on the part of petitioners.
Petitioners also request, in the event this court denies their petition, that we strike the trial court's order which granted their request for an IME examination by a designated orthopaedic surgeon. They assert that this will then allow them flexibility to name a different physician who may *491 have the expertise to address Turner's physical, as well as his neurologic injuries.
The order under review permits one IME examination and does not preclude discovery by the Prasads of other medical records relating to Turner's medical condition. If they are unable to obtain the information they require in order to be afforded a fair trial through discovery or through the IME examination, they are without prejudice to file an additional petition in this court, which establishes and demonstrates irreparable harm.
Petition for Writ of Certiorari DENIED.
GRIFFIN, J., concurs.
ORFINGER, J., concurs in result only.